Citation Nr: 1029655	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 
2003.
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for right hip pain.  

This issue was initially before the Board in May 2009 when it was 
remanded for additional evidentiary development.  The claim is 
now ready to be adjudicated.  


FINDING OF FACT

Competent evidence of a nexus between the Veteran's right hip 
disability and active military service is not of record, nor did 
it manifest to a compensable degree within a year after service. 


CONCLUSION OF LAW

The criteria for service connection for a right hip disability 
are not met.   
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

A November 2003 letter provided the Veteran with the information 
necessary to establish a service connection claim.  The Veteran 
was not provided with notice in compliance with Dingess until 
January 2008.  However, she has not been prejudiced in this 
regard.  As discussed in detail below, a preponderance of the 
evidence is against the claim for service connection, and 
therefore any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, service 
treatment records and VA treatment records have been obtained.  
The Veteran also received several VA examinations evaluating her 
right hip.  The examinations are deemed adequate for rating 
purposes, as the examiners had the opportunity to review the 
Veteran's case file, interviewed the Veteran and commented on the 
state of her right hip.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

III.  Analysis 

The Veteran asserts that she is entitled to service connection 
for a right hip disability, which she asserts she incurred in 
service.  

A review of the Veteran's service treatment records shows no 
complaints of hip pain while the Veteran was in service.  A 
September 2003 examination showed that the Veteran's lower 
extremities were normal and there was no evidence of arthritis.  
When asked on her separation examination in October 2003 whether 
she suffered from any injuries while on active duty for which she 
did not seek medical attention, the Veteran indicated in the 
affirmative with regard to her right hip.  

On VA examination in January 2004, the Veteran reported right hip 
pain which sometimes radiates to the right groin.  The examiner 
noted tenderness in the right hip over the great tuberosity and 
some tenderness to palpation in the groin area.  The examiner 
noted right hip and groin pain with normal hip motion and opined 
that the hip pain was likely caused by radiating pain from her 
back.  Medical records dated in April 2005 show that the Veteran 
reported pain in her right hip for a year prior to her visit.  
The x-rays were normal.  

At a May 2008 VA examination, the Veteran reported that her right 
hip hurts daily and worsens with sitting, walking or standing.  
The right hip showed no swelling or tenderness to palpation and 
the Veteran demonstrated a normal range of motion.  The examiner 
noted right hip strain.  

The Veteran was afforded a VA examination in June 2009 and an 
addendum was added in October 2009.  The examiner had the 
opportunity to review the Veteran's case file in October 2009.  
The examiner found both hips to be unremarkable without evidence 
of fracture or ischemic necrosis.  There was minimal 
insignificant symmetrical joint effusion and the visualized 
musculature was unremarkable.  The examiner concluded that there 
was nothing in the service treatment records to indicate that 
current right hip complaints are related to her time in service 
and it is less likely than not that the current right hip 
condition is related to service.  

Given the evidence of record, the Board finds that service 
connection for a right hip disability is not warranted.  
Significantly, while the Veteran sought treatment for her right 
hip within a year of her separation from service, there is no 
evidence of a hip disability manifesting to a compensable degree 
within a year of separation from service and therefore, the 
presumptive regulations are not for application.  
See 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

	The Board acknowledges that the Veteran's service treatment 
records shows that she reported a hip problem at the time of 
separation.  The separation examination did not show evidence of 
a hip condition.  The post service evidence shows the first 
diagnoses of right hip strain on VA examination in May 2008 and 
June 2009.  In this case, the Board emphasizes the multi-year gap 
between discharge from active duty service and a diagnosis 
related to the Veteran's right hip.  There is also no competent 
and credible opinion in the claims file that attributes the 
Veteran's claimed condition to military service.  The June 2009 
VA examiner indicated in the October 2009 addendum that that the 
claims file was reviewed and concluded that it was less likely 
than not that the Veteran's right hip disability began in 
service.  The Board finds that this is opinion is competent and 
the most probative evidence of record and there is no other 
medical opinion of record to the contrary.

The Veteran herself asserts a link between her current right hip 
disability and service.  As a layperson, the Veteran is not 
competent to opine on medical matters such as a diagnosis or 
etiology of any medical diagnosis.  The record does not show, nor 
does the Veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  Accordingly, the Veteran's lay 
statements are not competent.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board finds that 
the claim for service connection for a right hip disability is 
denied. 




ORDER

Entitlement to service connection for a right hip disability is 
denied.



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


